Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on April 25, 2022.
As directed by the amendment: Claims 1-5 were amended. Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Election/Restrictions
Claim 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021.
Specification
The title of the invention is not descriptive because “colposuction” is not a known word.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests --Vaginal Suction System and Methods for Augmentation and Rejuvenation of Vaginal Tissue--.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated body being configured to deform so that at least 50%, or at least 75% of the elongated body surface area, defined by a region encompassing the plurality of channels, contacts vaginal tissue when the negative pressure is applied, must be shown or the feature(s) canceled from the claim(s). See claims 4-5. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-20 are objected to because of the following informalities:  These claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Therefore, they should be labeled as --WITHDRAWN-- instead of being labeled as “Original.”
Appropriate correction is required.
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)). In the instant case, the claims recite functional language such as “at least 50% of an elongated body surface area … contacts vaginal tissue when the negative pressure is applied” (see claim 4) and “at least 75% of an elongated body surface area … contacts vaginal tissue when the negative pressure is applied” (see claim 5). These limitations appear to depend at least in part on the particular anatomy of a user as well as the particular manner in which the device is placed, or manipulated, within the body. In these instances where the apparatus claims recite functional language related to an amount of body tissue the device is configured to contact, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means for pulling the piston block proximally thereby applying negative pressure through the plurality of channels” (claim 1).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 3-4 recite “a rigid hollow core entirely surrounded by a deformable outer surface coating” which is new matter. In particular, the term “entirely” does not have support in the originally filed specification, and the drawings only show sectional views that similarly do not necessarily demonstrate being “entirely” surrounded. Examiner suggests deleting the term “entirely” from the claim in order to overcome the rejection.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites “A colposuction system” which is indefinite because “colposuction” is not a known word. Furthermore, although Applicant is entitled to act as their own lexicographer, the originally filed disclosure does not provide a special definition for the word “colposuction.” Therefore, the meaning of this term is unclear. Based upon Applicant’s Remarks filed April 25, 2022, Examiner suggests amending to --A vaginal suction system--.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (2016/0242953) in view of Haines (949,230) and Makower (2016/0022533).
Regarding claim 1, Bridges discloses a colposuction system (Fig. 13A-13E) for applying negative pressure against walls of a vaginal canal (shaft 1104 is inserted into the vaginal opening and provides negative pressure via suction openings 1110, Fig. 13A; see lines 14-16 of [0076] and lines 4-8 of [0077]), the system comprising: a. an elongated body (handle 1116 and device 1102 collectively form an elongated body, see Fig. 13A) comprising a rigid (shaft 104 is stated to be rigid, see line 8 of [0040], and see lines 3-5 of [0076], this shaft is analogous to the shaft 1104 in Fig. 13A-13E) hollow core (air is able to flow through the core of the shaft to/from the suction openings 1110), and an inner chamber (internal channel defined by the shaft 1104, suction channel 1118, and cavity 1142 all being in fluid communication and thus forming an inner chamber, Fig. 13A, see lines 1-8 of [0077]. The walls associated with the inner chamber are considered the rigid hollow core) that slidably houses a piston block (seal 1146 is slidable and it is within the cavity 1142 portion of the inner chamber, see Figs. 13C-13E), a proximal stop (“proximal-most position 1144B (shown in Fig. 13D)” see the penultimate sentence of [0076] and Fig. 13D. The width of the chamber 1142 forms a proximal stop at the proximal-most position 1144B), and a distal stop that limits the distal movement of the piston block (the distal end of chamber 1142 narrows so that the seal 1146 cannot travel substantially beyond the position in Fig. 13C. That location where the wall narrows forms the distal stop), wherein the piston block (seal 1146, Fig. 13C) is sealed air-tight against the inner chamber (it is a “seal” and generates a vacuum space 1150, see Figs. 13C-13E and see lines 1-8 of [0077]); b. a plurality of channels (suction openings 110, Fig. 1) that fluidly couple the inner chamber (internal channel of the elongated device) to the outer surface of the body (the channels 1110 fluidly couple the inner chamber to the outer surface of 1104, see Fig. 13A and see lines 1-10 of [0077]), wherein the plurality of channels (1110, Fig. 13A) is positioned distal to the piston block (channels 1110 are distal to the seal 1146, see Fig. 13A); and c. means for pulling (handle 1144 and shaft 1148, Fig. 13D) the piston block (1146, Figs. 13C-13E) proximally (as in Fig. 13D) thereby applying negative pressure (air flow 1152 and vacuum space 1150 show the negative pressure applied, see Fig. 13D) through the plurality of channels (“through the plurality of suction holes 1110” see lines 1-8 of [0077]). 
Bridges is silent regarding the rigid hollow core being entirely surrounded by a deformable outer surface coating, and the inner chamber being within the rigid hollow core. With respect to the inner chamber being within the rigid hollow core, it is noted that Bridges has an elongated tube (1118, Fig. 13A) separating its rigid core (1104) and the inner chamber (1142). However, Bridges also contemplates providing a suction pumping device integrally attached to the rigid hollow core (see suction device 416, Fig. 4). Forming the suction pumping device integrally with the rigid hollow core would have been obvious to one of ordinary skill in the art, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
For example, Haines teaches a related tissue suction device (Fig. 1) with a rigid hollow core (cylinder 1, Figs. 1-2, made of a “suitable metal” and thus rigid, see col. 1, lines 41-43) that contains an inner chamber (1A, see annotated Fig. A below) that slidably houses a piston block (piston 8, Fig. 2), a proximal stop (4, Fig. A below) that limits the proximal movement of the piston block (8) and a distal stop (7A, Fig. A below) that limits the distal movement of the piston block (8), wherein the piston block is sealed air-tight against the inner chamber (piston 8 is in direct sliding contact with the walls of the inner chamber to provide a suctioning effect). On the opposite side of the distal stop (7A) is a suctioning treatment portion (cup member 5). 

    PNG
    media_image1.png
    501
    500
    media_image1.png
    Greyscale

Annotated Fig. A (from Fig. 2 of Haines): There is an inner chamber (1A) located within the rigid hollow core (1), a proximal stop (4) and a distal stop (7A). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction pump’s inner chamber of Bridges to be formed in one piece such that its inner chamber is within the rigid hollow core as generally taught by Haines because the elongated tube (1118) of Bridges would not be desired in at least some situations where the doctor is already in close proximity to the vagina, and the presence of an elongated tube would be a hindrance. Furthermore, it is noted that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
The modified Bridges/Haines device is still silent regarding the rigid hollow core being entirely surrounded by a deformable outer surface coating. 
Makower teaches a related suction device for the female genitalia (Fig. 1B) that includes a deformable outer surface coating (membrane 190, Fig. 3A-3C; the membrane has at least one hole or slit in it to allow deformation of the membrane when suction is applied, see lines 10-17 of [0112]) that surrounds suction openings (channels 192, Fig. 3C). The deformable outer surface coating (membrane 190) helps reduce tissue irritation and provides a way to clean and reuse the device (see lines 4-7 of [0112]). Thus, one of ordinary skill in the art would be motivated to incorporate this membrane in other suction devices, and place it wherever the device would come into contact with the user’s tissue to allow it to reduce tissue irritation and provide easy cleaning/reusing of the device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid hollow core of Bridges/Haines to be entirely surrounded by a deformable membrane as taught by Makower so that the device will have reduced irritation and be easier to clean and re-use. It is noted that although the membrane in Makower is not entirely surrounding a device, one of ordinary skill in the art would place a membrane entirely around the Bridges/Haines rigid hollow core because this core is entirely inserted into the vagina in use, and the tissue irritation reduction properties and ability to clean/reuse the device would naturally require the membrane to surround the device.
Regarding claim 3, the modified Bridges/Haines/Makower device discloses wherein the coating (membrane 190 of Makower) is configured to deform when a negative pressure of 1 mm Hg to 180 mm Hg is maintained by the system (see lines 10-17 of [0112] and lines 3-4 of [0095] of Makower, the membrane 190 is specifically designed to deform when negative pressure is applied, and the Makower membrane would deform when at least some of the pressure values between 1 mm Hg to 180 mm Hg would be applied because the Makower membrane deforms when suction between 0.7 in Hg and 9 in Hg is applied).
Regarding claim 4, the modified Bridges/Haines/Makower device discloses wherein the elongated body (handle 1116 and device 1102 collectively form the elongated body, see Fig. 13A of Bridges and note that the device has been modified to share an integral rigid hollow core as taught by Haines and to have a deformable outer surface coating as taught by the membrane of Makower) is configured to deform (it is noted that the claim does not require the entire body to be deformable or compressible, and Bridges’ body in Fig. 13A includes cups 1108, 1120, and Bridges discloses that these cups are deformable, see the last three sentences of [0057], and see lines 3-5 of [0076]. Furthermore, the elongated body includes a deformable membrane surrounding the entirety of the hollow core and configured to contact tissue as taught by Makower, see lines 10-17 of [0112]) so that at least a substantial percentage of a body surface area, defined by a region encompassing the plurality of channels (the region is considered to be the area of the shaft 1104 with the suction channels 1110, Fig. 13A of Bridges), contacts vaginal tissue when the negative pressure is applied (the shaft and membrane in the modified device are configured to be in contact with the walls of the vagina, see lines 17-20 of [0042] of Bridges. Additionally, the suction generates a vacuum within the vagina causing increased vaginal blood flow and/or muscle contractions, and/or hypertrophy or edema of the vaginal wall, see the last two sentences of [0043], the last sentence of [0045], the first sentence of [0046], and lines 9-11 of [0077] of Bridges. The clinician or user applies a variable level of suction that is configured to create a vacuum and draw the vaginal walls towards the shaft 1104 while it is inserted in the vaginal canal. This is substantially the same structure and function as claimed and disclosed by Applicant and thus one of ordinary skill in the art would expect that at least a substantial percentage of the region along the suction channels would be in contact with the vaginal tissue, at least for some users depending on their anatomy and depending on how they position and manipulate the device within the vagina). 
Although the modified device does not specifically state the exact percentage of the region of the body would be in contact with the user’s vaginal tissue when negative tissue is applied, it is noted that the PTO does not have the resources to manufacture a vaginal laxity and uterine prolapse device according to the prior art and then test it in a variety of people in order to demonstrate the percentage of the region of the body that contacts the vaginal tissue as claimed. Id., 1254-55 and see MPEP 2112(V)(Where claimed and prior art products are identical or substantially identical, the burden is upon Applicants to prove that the prior art products do not inherently possess the characteristics of the claimed product because the PTO is unable to perform the necessary comparative testing). Thus, to any extent that Applicant argues that the modified Bridges/Haines/Makower device does not disclose a structure configured to have at least 50% of the body region defined by the suction openings contacting the vaginal tissue during use, the burden is upon Applicant.
Furthermore, even assuming arguendo, the modified device was interpreted to not have at least 50% of “a region” contact the vaginal tissue, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size and/or shape of the shaft (1104, Fig. 13A) of Bridges/Haines/Makower to better conform to the shape of the patient’s vaginal canal and thereby contact a larger percentage of the shaft area during the application of negative pressure to improve the suction therapy, since it has been held that since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, the modified Bridges/Haines/Makower device discloses wherein the elongated body (handle 1116 and device 1102 collectively form the elongated body, see Fig. 13A of Bridges and note that the device has been modified to share an integral rigid hollow core as taught by Haines and to have a deformable outer surface coating as taught by the membrane of Makower) is configured to deform (it is noted that the claim does not require the entire body to be deformable or compressible, and Bridges’ body in Fig. 13A includes cups 1108, 1120, and Bridges discloses that these cups are deformable, see the last three sentences of [0057], and see lines 3-5 of [0076]. Furthermore, the elongated body includes a deformable membrane surrounding the entirety of the hollow core and configured to contact tissue as taught by Makower, see lines 10-17 of [0112]) so that at least a substantial percentage of a body surface area, defined by a region encompassing the plurality of channels (the region is considered to be the area of the shaft 1104 with the suction channels 1110, Fig. 13A of Bridges), contacts vaginal tissue when the negative pressure is applied (the shaft and membrane in the modified device are configured to be in contact with the walls of the vagina, see lines 17-20 of [0042] of Bridges. Additionally, the suction generates a vacuum within the vagina causing increased vaginal blood flow and/or muscle contractions, and/or hypertrophy or edema of the vaginal wall, see the last two sentences of [0043], the last sentence of [0045], the first sentence of [0046], and lines 9-11 of [0077] of Bridges. The clinician or user applies a variable level of suction that is configured to create a vacuum and draw the vaginal walls towards the shaft 1104 while it is inserted in the vaginal canal. This is substantially the same structure and function as claimed and disclosed by Applicant and thus one of ordinary skill in the art would expect that at least a substantial percentage of the region along the suction channels would be in contact with the vaginal tissue, at least for some users depending on their anatomy and depending on how they position and manipulate the device within the vagina). 
Although the modified device does not specifically state the exact percentage of the region of the body would be in contact with the user’s vaginal tissue when negative tissue is applied, it is noted that the PTO does not have the resources to manufacture a vaginal laxity and uterine prolapse device according to the prior art and then test it in a variety of people in order to demonstrate the percentage of the region of the body that contacts the vaginal tissue as claimed. Id., 1254-55 and see MPEP 2112(V)(Where claimed and prior art products are identical or substantially identical, the burden is upon Applicants to prove that the prior art products do not inherently possess the characteristics of the claimed product because the PTO is unable to perform the necessary comparative testing). Thus, to any extent that Applicant argues that the modified Bridges/Haines/Makower device does not disclose a structure configured to have at least 50% of the body region defined by the suction openings contacting the vaginal tissue during use, the burden is upon Applicant.
Furthermore, even assuming arguendo, the modified device was interpreted to not have at least 75% of “a region” contact the vaginal tissue, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size and/or shape of the shaft (1104, Fig. 13A) of Bridges/Haines/Makower to better conform to the shape of the patient’s vaginal canal and thereby contact a larger percentage of the shaft area during the application of negative pressure to improve the suction therapy, since it has been held that since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, the modified Bridges/Haines/Makower device discloses wherein the means for pulling the piston block (1146, Fig. 13C-13E of Bridges) proximally is at least a pull line (shaft 1148 and handle 1144, Fig. 13D of Bridges. These read on the broadest reasonable interpretation of a “pull line” because the user pulls on the handle 1144, which is coupled to an elongated pulling member 1148 that extends in a straight line) coupled to the piston block (1146, Fig. 13D of Bridges). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges (2016/0242953) in view of Haines (949,230) and Makower (2016/0022533) as applied to claim 1 above, and further in view of Hovland et al. (2002/0120219).
Regarding claim 2, the modified Bridges/Haines/Makower device as currently combined is silent regarding a pressure sensor at a distal end of the inner chamber that measures atmospheric pressure inside the inner chamber.
Hovland teaches a related vaginal tissue suction device (Fig. 1) that includes a pressure sensor (sensor(s) 130, Fig. 1; which may sense vacuum or suction pressure applied to the tissue, see the first sentence of [0087]) in an inner, suction chamber (see the bottom sensor 130 in Fig. 1, this is in a suction chamber of the vacuum cup 60) that measures atmospheric pressure inside the suction chamber (vacuum cup 60, Fig. 1). The measured pressure is able to be displayed for a user to view/monitor (pressure gauge 350 with digital display 360, see Fig. 9 and see the first two sentences of [0104]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bridges/Haines/Makower device to include a pressure sensor in the inner chamber and to include a digital display as taught by Hovland so that the user can monitor and view the current suction pressure being applied to the patient, and then adjust the suction pressure accordingly.
The modified Bridges/Haines/Makower/Hovland device does not specifically state that the pressure sensor is at a distal end of the inner chamber. However, it is noted that the sensor (bottom sensor 130 in Fig. 1 of Hovland) is on a distal side of the suction-generating device (see Fig. 1 and Fig. 3, the suction is generated by a proximally-located pump 90, Fig. 3) and thus would be located on a distal side of the suction-generating piston of Bridges. Additionally, it is noted that Hovland states that the suction pressure sensor may be at some other location (see the second sentence of [0087]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the pressure sensor of Bridges/Haines/Makower/Hovland to be at the distal end of the inner chamber, since such a location would provide an expected result of being suitable to sense the pressure being applied to the user, and held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges (2016/0242953) in view of Haines (949,230) and Makower (2016/0022533) as applied to claim 1 above, and further in view of Lenke (2020/0188221)
Regarding claim 7, the modified Bridges/Haines/Makower device is silent regarding comprising embedded LED lighting. 
Lenke teaches a related vaginal treatment device (Fig. 1) comprising embedded LED lighting (lighting device 9a, Fig. 1, formed from light diodes, see the penultimate sentence of [0068]) that serves as orientation aids for the user of the apparatus in the dark (see the last sentence of [0068]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Bridges/Haines/Makower to include embedded LED lighting as taught by Lenke so that the device can easily show the user the location and orientation of the device, even in poor lighting.
Response to Arguments
Applicant's arguments filed April 25, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the word “colposuction” is made up of “culpo” meaning “vaginal” akin to “Culpo” in colposcopy and “suction” (see the first paragraph of page 7 of the Remarks and the third paragraph of page 7 of the Remarks), this argument is not persuasive because the word has not been defined in the originally filed disclosure.
Regarding the arguments that claims 1, 3, and 6 are no longer anticipated by Bridges due to the amendments (see the last paragraph of page 7 of the Remarks, through the penultimate paragraph of page 8 of the Remarks), this argument has been considered, but it is moot because the 102 rejection(s) have been withdrawn due to the amendments. The claims are now rejected under 103, see above.
Regarding the argument that Bridges couples a pressure sensor in Fig. 19 outside of the shaft and not inside the shaft (see the third paragraph of page 9 of the Remarks), this argument has been considered, but it is moot because Figure 19 of Bridges has not been relied upon in the current rejection(s). Instead, claim 2 is now rejected relying upon the Hovland reference to teach a pressure sensor located within a suction-providing portion of the device.
Regarding the argument that claim 1 has been amended to describe the elongated body as having a rigid hollow core entirely surrounded by a deformable outer surface coating (see the penultimate paragraph of page 9 of the Remarks), this argument has been considered, but it is moot because claim 1 and claims 4-5 now include a deformable outer surface coating membrane as taught by Makower.
Regarding the argument that Lenke does not correct the deficiency of the rejection of claim 1 over Bridges (see the first paragraph of page 10 of the Remarks), this argument has been considered, but it is moot because the current rejection of claim 1 relies upon Bridges in view of Haines and Makower.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armstrong et al. (5,871,456) discloses a related suctioning device with a rigid hollow core and an inner chamber within the core, and the piston connected directly. MacLeod (3,315,665) discloses a related suction therapy device for the skin, with a plurality of suction openings. Siebert Jr (1,001,175) discloses a related manual suction device with a piston. Leonard (823,795) discloses a related manual suction device with a piston. Jordan (805,206) discloses a related manual suction device with a piston. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785